DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on November 6, 2020. It is noted, however, that applicant has not filed a certified copy of the CN 202011227947.8 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both the safety coupling and an unnamed element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “a special roller machine for a metal polar plate, wherein...” this renders the claim indefinite since the preamble is missing a transitional phrase (i.e. comprising, consisting of or consisting essentially of). Therefore it is unclear what limitations are encompassed within the preamble and which limitations are encompassed within the body of the claim. Additionally without a transitional phrase it is unclear if the scope of the claim is to be interpreted as open-ended or closed-ended [see MPEP 2111.03]. Clarification and/or correction is required. For examination purposes the claim is being interpreted as having comprising as the transitional phrase.
The claim states “wherein a box body....” this renders the claim indefinite since it appears that all of the structure associated with the roller machine is being set forth within the wherein clause. However, wherein clauses are intended to further define elements that have previously been positively recited and not positively recite elements as currently present in the claims. It is suggested to amend the claims to set forth all the structure elements of the machine prior to further defining specific elements within a wherein clause. 
The phrases “is processed”, “are manufactured”, “are formed” are found throughout the claim. Since the claim is directed to an apparatus these limitations are being interpreted as setting forth the position or placement between the recited elements rather than a process/method step of the recited elements. 
The claim states “transversely through upper and lower lug bosses are manufactured at the upper end and lower end of the box body”, it is unclear what element is to be transversely through the upper and lower lug bosses. Clarification and/or correction is required.
The claim states “holes for upper and lower fixing screws are formed in the upper part and the lower part of the box body” in lines 6-7, it is unclear if the upper part and lower part are intending to refer to the previously recited upper end and lower end of the box body or if the limitations are intending to set forth additional parts separate from the upper and lower ends. It is noted that should the limitations intend to set forth additional elements of the box body, there is insufficient antecedent basis for the limitation “the upper part” and “the lower part”.
The claim states “the sector upper and lower rotating blocks” in line 22, it is unclear if this limitation is intending to refer to the upper and lower rotating blocks previously set forth or if the limitation is intending to set forth additional upper and lower rotating blocks that are distinguished separate by the term “sector”. It is noted that should the limitation intend to set forth additional rotating blocks, there is insufficient antecedent basis for the limitations.
The claim states “the sector upper and lower rotating blocks are symmetrically mounted at the upper part, the lower part, the left part and the right part of the adjustment structure” in lines 22-24, this renders the claim indefinite since it is unclear if the listed parts are intending to refer to the upper part, lower part, left part and right part of the box body previously recited in the claim or if the limitations are intending to set forth an upper part, lower part, left part and right part associated with the adjustment structure and separate from the box body. Additionally, it is noted that the claim fails to set forth any structure of the adjustment structure.
The claim states “of the adjustment structure respectively with the same structure” in line 24, it is unclear what structural elements are encompassed within the adjustment structure and also what the structure is encompassed within the limitation “with the same structure”. It is noted that the claim states  “a pressing adjustment structure connected with the main transmission device is wholly mounted in the circular through hole formed in the box body”, therefore the limitation simply sets forth the placement and connections of the adjustment structure with reference to other structural elements of the machine but fails to recite any structure of the adjustment structure. Clarification and/or correction is required.
The claim states “for convenience of illustration, the upper part is described as an example for structure description...”, this renders the claim indefinite since it is unclear if the listing of structural elements following this phrase is required by the claim or if it is an optional limitation. Additionally, it is unclear if all of the limitations following this phrase are intending to be encompassed within the “example” or if the one  limitation “an upper supporting seat ring is manufactured at the arch-shaped top end of the upper rotating block” following the limitation is the only structure within the example. It is noted that the use of the semicolon following limitations implies a separation between limitations and not a continuous listing of elements. 
The claim states “the other end of the upper connecting rod” in line 29, this renders the claim indefinite since the claim fails to previously recite the upper connecting rod having a first end, thus it is unclear how one of ordinary skill in the art to distinguish the other end of the connecting rod without a reference point. Clarification and/or correction is required.
The claim states “the upper left part” in  line 37 and “the upper right part” in line 38, it is unclear if these limitations are intending to refer to the upper part of the left side surface and upper part of the right side surface previously set forth in the claim or if these limitations are intending to introduce additional parts of the box body. It is noted that should the latter be intended, there is insufficient antecedent basis for these limitations.
The claim states “the drive arch-shaped displacement”, it is unclear what is intending within the limitation. Specifically, is the limitation intending to set forth displacement of the arch-shaped plate or if the limitation is intending to set forth the displacement occurs in an arch-shape. Clarification and/or correction is required.
The claim states “the other end part of the bolt” in line 44, this renders the claim indefinite since the claim fails to positively recite the bolt having a first end part, thus it is unclear how one of ordinary skill in the art to distinguish the other end part of the bolt without a reference point. Clarification and/or correction is required.
There appears to be insufficient antecedent basis for the following claims:
	“the front surface” found in line 2
	“the upper end” and “the lower end” found in line 4
	“the upper middle parts”, “the left side surface”, and “the right side surface” found in line 5,
	“the lower part” found in line 7,
	“the front surfaces” found in line 10,
	“the shaft end” found in line 14,
	“the upper pressing roller” found in lines 18-19,
	“the bottoms” found in line 22
	“the arch-shaped top end” found in line 26, 
	“the other end” found in line 29, and
	“the other end part” found in line 44.
	Examiner notes that no art has been applied to claim 1 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0243821 to Ma et al discloses a box body housing an upper and lower pressing roller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725